

Exhibit 10.1
























Executive Officer Annual Cash Incentive Plan
State Bank Financial Corporation







--------------------------------------------------------------------------------





1. Purpose and Concept of the Plan.


The purpose of this Executive Officer Annual Cash Incentive Plan (the “Plan”)
for State Bank Financial Corporation (the “Company”) is to provide key officers
of the Company, and/or its subsidiaries with the opportunity to earn cash
incentive compensation for the achievement of specific identified Objectives,
while taking into account any downward adjustments in calculated incentives for
selected Performance Factors, as described below. Throughout this Plan, the term
the “Companies” will be used to collectively refer to the Company, and its
subsidiaries. Certain capitalized terms used in the Plan that are not otherwise
specifically defined are defined in Section 2 below.


The Plan focuses Participants (defined below) on achieving performance results
that reflect strong earnings, balanced by attention to the safety and soundness
of the Companies, each of which are supportive of shareholder interests. The
Plan is administered by the Independent Directors Committee of the Company, in
its role as the Company’s Compensation Committee (the “Committee”). Annually,
the Committee shall approve eligible participants (each, a “Participant,”
collectively, the “Participants”), set the potential level of incentives that
may be earned under the Plan (the “Potential Incentives”), review results and
incentive calculations, and approve the payment of cash incentives awarded under
the Plan. The Committee will also select and approve Objectives (as defined
below) in consultation with the Company’s Chief Executive Officer or his or her
designees as soon as practicable after the start of the Plan Year, from a
comprehensive set of key performance goals with measurable outcomes. An
“Objective” (collectively, the “Objectives”) means key measurable performance
goals of the Companies, which may include, but are not limited to, one or more
of the following items:


•
Various measures of earnings

•
Rates of return (including balance-sheet returns on assets and equity, and
market returns)

•
Balance sheet growth (e.g., loans, deposits, etc.)

•
Efficient management of assets, liabilities, and expenses

•
Asset / credit quality

•
Regulatory relations and compliance

•
Key balance sheet and income statement ratios

•
Market share and growth in served markets

•
Collection, recovery, charge-off, and bankruptcy activity



In addition, the Committee in consultation with the Company’s Chief Executive
Officer or his or her designees may also select from other performance factors,
which are collective measurements of the performance of the Company that are
more subjective in nature (each, a “Performance Factor”), such as customer
satisfaction, employee management and development, regulatory standing of the
Companies, evaluation of merger and acquisition activities, adherence to
policies and procedures, and maintenance of the highest ethical standards.


In the Companies’ overall compensation strategy, the Plan plays the role of
annual performance-based, variable cash compensation and is carefully balanced
with the Participants’ long-term compensation, which primarily takes the form of
equity, awarded under the 2011 Omnibus Equity Compensation Plan. The overriding
goal of the Plan is to promote a balance between strong operating results and
building durable shareholder value. The Plan’s design and administration is also
founded on the principles of sound incentive compensation as established by
regulatory agencies and the monitoring and elimination of Plan elements that may
contribute to unnecessary or excessive risk-taking by a Participant.



--------------------------------------------------------------------------------



2. Definitions.


“Plan Year” – Means a fiscal year of the Company.


“Target” – The performance level on an Objective at which, if achieved, the
Target Incentive for that Objective is earned.


“Target Incentive” – The maximum cash incentive award possible under the Plan
for performance at Target for a particular Objective. The Target Incentive for a
specific Objective is the product of the Total Target Incentive and the Weight
assigned to such Objective.


“Total Target Incentive” – The maximum cash incentive award possible under the
Plan if the Target level of performance for all Objectives is met (and not
exceeded), expressed as a percent of the Participant’s base salary in effect
when he or she is selected for participation in the Plan, which may be earned in
a particular Plan Year.


“Threshold” – The performance level on an Objective at which, if achieved, the
Threshold Incentive for that Objective is earned. Performance below the
Threshold earns no incentives for that Objective.


“Threshold Incentive” – The maximum cash incentive award possible under the Plan
for performance at Threshold for a particular Objective. The Threshold Incentive
for a specific Objective is the product of the Total Threshold Incentive and the
Weight assigned such Objective.


“Total Threshold Incentive” – The maximum cash incentive award possible under
the Plan if the Threshold level of performance for all Objectives is met (and
not exceeded), expressed as a percent of the Participant’s base salary in effect
when he or she is selected for participation in the Plan, which may be earned in
a particular Plan Year.


“Stretch” – The performance level on an Objective at which, if achieved, the
Stretch Incentive for that Objective is earned. If performance exceeds the
Stretch level for any Objective, no further incentive above the Stretch
Incentive for such Objective is earned.


“Stretch Incentive” – The maximum cash incentive award possible under the Plan
for performance at Stretch for a particular Objective. The Stretch Incentive for
a specific Objective is the product of the Total Stretch Incentive and the
Weight assigned such Objective.


“Total Stretch Incentive” – The maximum cash incentive award possible under the
Plan if the Stretch level of performance for all Objectives is met, expressed as
a percent of the Participant’s base salary in effect when he or she is selected
for participation in the Plan, which may be earned in a particular Plan Year.
The Stretch Incentive for a specific Objective is the product of the Total
Stretch Incentive and the Weight assigned such Objective. The Total Stretch
Incentive is the maximum Potential Incentive that can be awarded under the Plan.


“Weight” – A specific number of percentage points assigned to an Objective that:
(1) indicates its relative importance versus other Objectives; and (2)
determines what portion of Total Threshold Incentive, Total Target Incentive,
and Total Stretch Incentive, as applicable, can be earned for performance with
respect to each specified Objective. Points may be positive or negative, with
positive weights summing to 100% and negative weights summing to no more than
-100%.





--------------------------------------------------------------------------------



3. Plan Review.


For each Plan Year, the Committee shall review the Plan’s elements and design.


4. Eligibility for Participation.


An individual shall be eligible to become a Participant if he or she is an
employee of any of the Companies. An individual shall be considered an
“employee” for the purpose of determining eligibility as a Participant if there
exists between the individual on the one hand and any of the Companies on the
other hand, the legal and bona fide relationship of employer and employee.


5. Selection of Participants.


Annually, the Committee shall select and approve eligible employees to be
Participants for the Plan Year. The Company’s Chief Executive Officer may also
recommend Participants, excluding himself or herself, to the Committee for
consideration.


The Committee may add new Participants during the Plan Year when an employee
becomes eligible to become a Participant (resulting from promotion or initial
hiring during the Plan Year, or otherwise at the Committee’s discretion). In the
event a Participant becomes eligible during the Plan Year, his or her Potential
Incentives under the Plan shall be prorated for that portion of the Plan Year
during which he or she has become an eligible Participant. For example, if a
Participant is hired on October 1 of a particular Plan Year, his or her
Potential Incentives will be calculated as a percent of salary for the three (3)
months that he or she became a Participant during the Plan Year. Ultimately, the
Committee has discretion in determining the Potential Incentives under the Plan
for part-year Participants.


Selection for participation in the Plan for a particular Plan Year does not
guarantee that any incentives will be earned or that participation in the Plan
will be authorized for future years.


6. Establishing Objectives, Performance Factors and Potential Incentives.


Annually the Committee, with input from the Company’s Chief Executive Officer or
his or her designees, shall select and approve Objectives and Performance
Factors as soon as practicable after the start of the Plan Year.


(a)
Establishing Each Objective: For each Objective the Committee shall establish:

(i)
a clear description / definition of such Objective;

(ii)
Threshold, Target and Stretch performance levels; provided, that, for certain
Objectives, which are referred to herein as “Yes/No Objectives,” the Committee
may determine that the performance level for such Objective is either met or it
is not met (such as an Objective that requires net Charge-offs to be below a
certain number of basis points). For each such Yes/No Objective, the Committee
will only set a Target performance level and no Threshold or Stretch performance
level will be set. As such, performance below the Target level will earn no
incentive and performance above the Target level will only earn the Target
Incentive and will not result in earning a Stretch Incentive; and

(iii)
the Weight for each Objective, stated as a percent, indicating the percent of
the applicable Total Threshold Incentive, Total Target Incentive, or Total
Stretch Incentive that may be earned for that Objective.



(b)
Establishing Performance Factors: For each Performance Factor, the Committee
shall establish:

(i) a clear description/definition of such Performance Factor; and
(ii)
the maximum percentage that may be deducted from the Participant’s Earned
Incentive (as defined below) for each Performance Factor.



The negative percentage indicates the maximum percent of the Earned Incentive
(as defined below) that may be deducted for each Performance Factor.  For
example, if the Committee establishes the regulatory standing of the Companies
as a Performance Factor in a Plan Year and assigns a takeaway percentage of up
to -50% for such Performance Factor, if a



--------------------------------------------------------------------------------



negative percentage is ultimately determined by the Committee for this
Performance Factor due to the unfavorable regulatory standing of the Companies
during the Plan Year, the Committee could then deduct up to the maximum negative
percentage of -50%, multiplied against the Earned Incentive (as defined below). 


7.    Calculating Level of Achievement of Objectives and Performance Factors.


The Company’s Chief Financial Officer and his or her designees shall provide the
Committee with supporting documentation for each Objective and Performance
Factor. This supporting documentation shall indicate actual results and include
the source of information and calculations where relevant, and, with respect to
Objectives, where the Companies’ actual results fall within the Threshold,
Target and Stretch ranges. Management shall also provide appropriate
documentation as required or requested by the Committee to evaluate performance
on any Performance Factors selected by the Committee.


The Committee is responsible for determining the incentive earned for each
Objective with a Threshold, Target and Stretch performance level as follows:


(a)
If actual results are below the Threshold, no incentive is earned for the
Objective.

(b)
If actual results equal the Threshold, the Threshold Incentive for the Objective
is earned.

(c)
If actual results are between Threshold and Target, straight-line interpolation
is used to calculate an earned amount between the Threshold Incentive and the
Target Incentive for the Objective. For example, if actual results are 50% above
the Threshold but 50% below the Target, the incentive earned for the Objective
is 50% above the Threshold Incentive and 50% below the Target Incentive.

(d)
If actual results equal the Target, the Target Incentive for the Objective is
earned.

(e)
If actual results are between Target and Stretch, straight-line interpolation is
used to calculate an earned amount between the Target Incentive and the Stretch
Incentive for the Objective. For example, if actual results are 50% above the
Target but 50% below the Stretch, the incentive earned for the Objective is 50%
above the Target Incentive and 50% below the Stretch Incentive.

(f)
If actual results equal or exceed the Stretch, the Stretch Incentive for the
Objective is earned.



The Committee is also responsible for determining the incentive earned for each
Yes/No Objective as follows:


(a)
If actual results indicate that a Yes/No Objective has not been met, no
incentive is earned for such Objective.

(b)
If actual results indicate that a Yes/No Objective has been met, the Target
Incentive for such Objective is earned.



Once the Committee has determined the incentive earned for each Participant for
each Objective (including any Yes/No Objective(s)) for the Plan Year
(collectively, the “Earned Incentive”), the Committee shall determine the
amount, if any, to be deducted for the selected Performance Factors. The Earned
Incentive minus the amount of any deduction for the selected Performance Factors
is referred to as the Participant’s “Actual Incentive”. The minimum negative
assigned percentage for any Performance Factor is zero and the maximum negative
assigned percentage for any Performance Factor shall be no more than -100% of
the Earned Incentive.



--------------------------------------------------------------------------------



8.     Sample of Threshold Incentives, Target Incentives, and Stretch Incentives
by Objective and Sample Calculations for Earned Incentives and Actual
Incentives.


The following table illustrates the establishment of Potential Incentives for a
Plan Year.


Participant’s Salary
 
 


$300,000


 
 
Potential Incentives for Plan Year
 
 
As a Percentage of Base Salary
Expressed In Dollars
Total Threshold Incentive
25
%


$75,000


Total Target Incentive
50
%


$150,000


Total Stretch Incentive
75
%


$225,000





Based on the Potential Incentives noted in the above table, the following table
illustrates an example of how the Committee would administer the Plan by
establishing individual Objectives and a negative Performance Factor.


Objectives
Objective
Weight
Threshold Incentive
Target Incentive
Stretch Incentive
Company’s Actual Results


Earned Incentive
Objective #1
40
%


$30,000




$60,000




$90,000


At Stretch


$90,000


Objective #2
25
%


$18,750




$37,500




$56,250


At Target
$37,500


Objective #3
20
%


$15,000




$30,000




$45,000


50% above Target, but
50% below Stretch
$37,500(1)


Yes/No Objective #4
15
%


$0




$22,500


N/A(2)


Yes,
objective met
$22,500


Total
100
%
$63,750(3)




$150,000


$213,750(3)


 


$187,500


 
 
 
 
 
A
-18,750


 
 
 
 
Actual Incentive
$168,750
Performance Factors
Performance Factors
Minimum Weight Set by Committee 
Maximum
Weight Set by Committee
Actual % Deducted Based on Committee’s Assessment
Amount Deducted in Dollars from Earned Incentive
 
 
Performance Factor #1
0%
-50%
-10%
$18,750
A
 



(1)
By way of example, if this Objective was a measure of net income with Threshold,
Target and Stretch performance levels set at $8,000,000 in net income,
$10,000,000 in net income and $12,000,000 in net income, respectively, and the
Company’s Actual results were $11,000,000 (50% above Target but 50% below
Stretch), the Earned Incentive would be calculated as follows: $30,000 +
[($45,000 - $30,000) x .50] = $30,000 + $7,500 = $37,500.

(2)
Only the Target Incentive is earned on a Yes/No Objective.

(3)
If the Committee chooses one or more Yes/No Objectives during a Plan Year,
because no Threshold Incentive or Stretch Incentive can be earned on a Yes/No
Objective, the Total Threshold Incentive and Total Stretch Incentive will
proportionally decrease based on the Weight of each Yes/No Objective during such
Plan Year.




--------------------------------------------------------------------------------



9. Termination of Employment during Plan Year.


The Participant shall not receive an incentive payout with respect to a Plan
Year if, for reasons other than a Termination Event as defined in this Section,
the employment of the Participant is terminated during the Plan Year or the
duties of the position of the Participant are changed during the Plan Year so
that he/she is no longer eligible to participate as described in Sections 4 and
5.


The following shall each constitute a “Termination Event”:


(a)
Death of the Participant while employed by any of the Companies.



(b)
Retirement of the Participant from the Companies with the approval of the Board.



(c)
Disability of the Participant while employed by any of the Companies. For the
purpose of this Section 9, the term “disability” shall mean the inability of a
Participant, by reason of any medically determinable physical or mental
impairment which can be expected to result in death or to be of long continued
or of indefinite duration, to perform his or her duties for the Companies. The
determination of a Disability shall be made by the Committee based on medical
evidence from an independent physician selected by the Participant with the
approval of the Committee and shall date from the original cessation of work.



(d)
Removal of a Participant from the Plan, as approved by the Committee in its
discretion.



In the event of a Termination Event as described above, the Participant or his
or her beneficiary shall receive an incentive payment for the Plan Year equal to
the amount determined under Sections 6 and 7, multiplied by a fraction, the
numerator of which is the number of full calendar months during the Plan Year in
which he or she was a Participant prior to the Termination Event and the
denominator of which is twelve.


10. Leaves of Absence.


In general, the determination of an award for an individual who has taken a
leave of absence during a Plan Year shall mirror the pro-rata payment provisions
of Section 9 above. However, the Committee shall, in its sole discretion,
determine the amount of award in each case so as to preserve the intent of the
Plan and maintain compliance with state or federal regulations such as the
Family Medical Leave Act (FMLA).


11. Payment of Incentive Awards.


The Actual Incentive earned for a Plan Year shall be paid by the Company (or its
subsidiaries) to the Participant or his or her Beneficiary by the earlier of:
(i) March 15 following the end of the Plan Year; or (ii) thirty days following
the determination of performance results for the Plan Year and the final
calculation of incentives earned by Participants. If the final financial and
performance results are not determined by March 15th following the end of the
Plan Year, then the Committee shall use its best judgment in estimating the
financial results and other performance metrics to determine the amounts to be
paid under this Plan. A Participant must be an employee on the day of payment in
order to be eligible, except as described in Section 9 where a Termination Event
occurs.
 
12. Incentive Payment Clawback.


If the Committee determines that all of the following conditions exist, the
Companies will seek reimbursement with respect to cash incentive compensation
paid or awarded to a Participant:


(a)
the incentive compensation payment or award (or the vesting of such award) was
based upon the achievement of financial results that were subsequently the
subject of a restatement to correct an accounting error due to material
noncompliance with any financial reporting requirement, regardless of whether
the Audit Committee of the Board of Directors of the Company determined in its
sole discretion, exercised in good faith, that




--------------------------------------------------------------------------------



gross negligence, fraud or misconduct by an employee or employees caused or
contributed to the need for the restatement;


(b)
a lower payment or award would have been made to the Participant (or lesser or
no vesting would have occurred with respect to such award) based upon the
restated financial results; and



(c)
the need for the restatement was identified within three years after the date of
the first public issuance or filing of the financial results that were
subsequently restated.



The Companies will also comply with any incentive clawback requirement
promulgated under applicable laws, rules, and regulations specifically relating
to incentive clawbacks, including the applicable sections of the Dodd-Frank Wall
Street Reform and Consumer Protection Act as they become formalized in the
future.


The Companies will seek to recover from a Participant the portion of any cash
incentive paid to or received by such Participant for or during each of the
restated periods that is greater than the amount that would have been paid or
received had the financial results been properly reported.


The Companies may, to the extent permitted by law, rule, or regulation, enforce
a Participant’s obligation under this Section 12 by reducing any amounts that
may be owing from time-to-time by any of the Companies to such Participant,
whether as wages, severance, vacation pay or in the form of any other benefit or
for any other reason.


The Audit Committee shall have full and final authority to make the
determination set forth in sub-paragraph (a) above, and the Committee shall have
full and final authority to make all other determinations under this Plan.


The repayment of incentive compensation under this Plan is in addition to any
other right or remedy available to the Companies.


13. Non-Assignability of Incentive Awards.


The right to receive payment of cash incentives shall not be assignable or
transferable (including by pledge or hypothecation) other than by will or the
laws of intestate succession.
 
14. No Trust Fund: Unsecured Interest.


A Participant shall have no interest in any fund or specified asset of any of
the Companies with respect to any Potential Incentive or actual incentive
earned. No trust fund shall be created in connection with this Plan or any
Potential Incentive or earned incentives. Any amounts which are or may be set
aside under the provisions of this Plan shall continue for all purposes to be a
part of the general assets of the Companies, and no person or entity other than
the Companies shall, by virtue of the provisions of this Plan, have any interest
in such assets. No right to receive payment from the Companies pursuant to this
Plan shall be greater than the right of any unsecured creditor of the Companies.


15. No Right or Obligation of Continued Employment.


Nothing contained in this Plan shall require any of the Companies to continue to
employ the Participant, nor shall the Participant be required to remain in the
employment of any of the Companies.


16. Withholding.


There shall be deducted from the payment of any cash incentive the amount of any
tax or other amount required by any governmental authority to be withheld and
paid over by the Companies to such authority for the account of the person
entitled to such payment.







--------------------------------------------------------------------------------



17. Retirement Plans.


In no event shall any amounts accrued or payable under this Plan be treated as
compensation for the purpose of determining the amount of contributions or
benefits to which a Participant shall be entitled under any retirement plan to
which the Companies may be a party, other than the Bank’s existing 401(k)
Savings Plan.


18. Dilution or Other Adjustments.


If there is any change in any of the Companies because of a merger,
consolidation or reorganization involving any of the Companies, the Committee
shall make such adjustments to any provisions of this Plan, as the Committee
deems desirable to prevent the dilution or enlargement of rights granted
hereunder.


19. Administration of this Plan.


This Plan is administered by the Committee, with no Participant serving on the
Committee. The Committee shall have plenary authority in its discretion, among
other things, to designate Participants; to determine the maximum Potential
Incentive of each Participant; to select Objectives, Weights and Threshold,
Target, and Stretch performance levels for each Objective for each Participant;
to select Performance Factors and assign negative percentage weights with
respect thereto for each Participant; to determine actual funded and earned
incentives; to interpret this Plan; and to prescribe, amend, and rescind rules
and regulations relating to this Plan, provided that no member of the Committee
shall take part in any action with respect to the decisions to pay or determine
the terms or conditions of any cash incentive to himself or herself. In making
awards hereunder, the Committee shall take into consideration the adequacy of
the Company’s accrual for compensation for the Participants, which it may review
on a quarterly basis or at such other times that the Committee deems
appropriate.


20. Amendment and Termination of this Plan.


This Plan may be amended or terminated at any time by the Committee.


21. Binding on Successors.


The obligations of the Companies under this Plan shall be binding upon any
organization which shall succeed to all or substantially all of the assets of
the Companies, as the case may be, and the term Companies, whenever used in the
Plan, shall mean and include any such organization after the succession.


22. Applicable Law.


This Plan shall be governed by and construed in accordance with the laws of the
State of Georgia, without regard to conflicts of laws principles.

